Case 2:20-cv-00163-RGD-DEM Document 14 Filed 10/30/20 Page 1 of 2 PagelD# 136

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Norfolk Division
EMMANUEL O. ROBINSON (#76119-083),
Petitioner,

v. ACTION NO. 2:20c¢v163-RGD-DEM

J. ANDREWS, Warden
FCC PETERSBURG,

Respondent.

FINAL ORDER

This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2241.
Petitioner challenges disciplinary proceedings that resulted in him losing 27 days of good conduct
time. He seeks to have the incident report expunged from his disciplinary record and restoration of
the good conduct time that was disallowed.

The matter was referred to a United States Magistrate Judge pursuant to the provisions of 28
U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Rules of the United States District Court for the
Eastern District of Virginia for report and recommendation. The report of the Magistrate Judge was
filed on September 28, 2020 recommending dismissal of the petition, with prejudice for failure to
allege a violation of due process. By copy of the report, each party was advised of his right to file
written objections to the findings and recommendations made by the Magistrate Judge. The Court
has received no objections to the Magistrate Judge’s Report and Recommendation and the time for

filing objections has now expired.
Case 2:20-cv-00163-RGD-DEM Document 14 Filed 10/30/20 Page 2 of 2 PagelD# 137

Accordingly, the court does hereby accept the findings and recommendations set forth in the
report of the United States Magistrate Judge filed September 28, 2020, and it is, therefore
ORDERED that Respondent’s Motion for Summary Judgment (ECF No. 6)' be GRANTED, and
that the petition be DENIED and DISMISSED with prejudice for lack of merit.

Finding that the basis for dismissal of Petitioner’s § 2241 petition is not debatable, and
alternatively finding that Petitioner has not made a “substantial showing of the denial of a
constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rules Gov.
§ 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-38 (2003); Slack v.
McDaniel, 529 U.S. 473, 483-85 (2000).

Petitioner is ADVISED that because a certificate of appealability is denied by this Court, he
may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed. Rule
App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to seek a
certificate of appealability from the Fourth Circuit, he must do so within sixty (60) days from
the date of this Order. Petitioner may seek such a certificate by filing a written notice of
appeal with the Clerk of the United States District Court, United States Courthouse, 600
Granby Street, Norfolk, Virginia 23510.

The Clerk shall mail a copy of this Final Order to Petitioner and provide an electronic copy

| ; \
of the Final Order to counsel of record for Respondent. 7 |

    

  
    

  

  

/s/ hionM nics &

ROBERY/G. DOUMAR > Sitict Judge
SENIOR UNITED STATES DISTRICT JUDGE

Vispinia

22020

 

 

' Respondent initially filed a Motion to Dismiss, however, the court converted Respondent’s Motion into a Motion
for Summary Judgment. See ECF No. 13 at 1-3.
